Citation Nr: 1445272	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for anxiety disorder (claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1990 to May 1991, with a period of active duty for training (ACDUTRA) from April 1989 to September 1989.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for anxiety disorder (claimed as PTSD) and assigned a 10 percent disability evaluation.  

In March 2014, the Board remanded this matter for further development.

Subsequent to the requested development, the Appeals Management Center (AMC) acting on behalf of the RO, in an August 2014 rating determination, increased the Veteran's disability from 10 to 30 percent effective the date of the initial grant of service connection.  As a result, the Board has listed the issue as such on the title page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. For the entire rating period, the anxiety disorder has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as intermittent periods of anger and fluctuations of mood, anxiety and depression, mild memory impairment, disturbances of mood and motivation, sleep impairment, and the ability maintain close relationships only with immediate family members. 

2.  For the entire rating period, the anxiety disorder has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability evaluation for an anxiety disorder have been met or more nearly approximated since November 10, 2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).

2.  The criteria for a disability evaluation in excess of 50 percent for an anxiety disorder at any time during the appeal period have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  In conjunction with the Board's March 2014 remand, all up-to-date VA treatment records were obtained.  No additional pertinent evidence has been identified by the claimant as it relates to his claim for a higher disability evaluation. 

As it relates to the necessity for an examination, the Veteran was afforded VA examinations in November 2009 and April 2014.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by medical professionals, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

While the April 2014 VA examiner did not provide a Global Assessment of Functioning (GAF) score as was requested in the remand, the examiner provided detailed symptomatology of the Veteran's service-connected psychiatric disorder and also provided a specific opinion as to the level of the Veteran's social and occupational impairment which corresponds to the diagnostic code rating criteria.  The Board finds that the examination report adequately addresses the outstanding medical questions in this case, in that it is thorough and provides a rationale for its conclusions.  Thus, the Board is satisfied that there was substantial compliance with the March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Anxiety Disorder

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The General Formula for Rating Mental Disorders, Diagnostic Code 9413, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2013).  GAF scores from 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran contends that the symptomatology and impairment associated with his anxiety disorder demonstrates that an evaluation in excess of 30 percent is warranted as a result of his PTSD causing flashbacks, nightmares, difficulty sleeping, avoidance of large crowds, startle reactions, preoccupation with checking the perimeter, anxiety, depression, and difficulty establishing relationships with others other than close family and a few friends. 

A review of VA treatment records reveals that in September 2008, the Veteran reported having symptoms of crying spells, sadness, and anxiety since service.  He denied having any suicidal or homicidal ideations.  The Veteran reported having been in sales but stated that he now had problems dealing with the public.  He noted being reclusive, having poor concentration, and having a low tolerance for any type of stress.  He was in a good marriage.  

Mental status examination revealed he was neatly groomed, polite, and cooperative.  His mood was depressed and he admitted to frequent crying spells.  His affect was congruent, constricted and anxious.  Speech rate and tone were normal as was motor appearance.  Thought content and progression were generally logical although he appeared to have some difficulty expressing himself smoothly with some rough transitions of speech.  Tangentiality was mild and there were no loose associations, flight of ideas, ideas of reference, or auditory hallucinations.  The Veteran did have vivid flashbacks of combat scenes.  The Veteran had no paranoid ideations but was extremely vigilant and protective of his family.  There were no delusions, phobias, suicidal or homicidal ideations.  There were no panic attacks but he did have acute anxiety when speaking about war.  He was afraid to sleep and felt he had to stay alert and keep a light on at night.  Attention and concentration were poor and general fund of knowledge was average.  Insight and judgment were fair.  

The examiner stated that the Veteran had intrusive distressing memories; recurrent distressing dreams; reliving flashbacks; psychological distress; and psychological reactivity.  He avoided stimuli such as talking about trauma; avoided people, places and activities; had diminished interests; detachment and estrangement from others; insomnia; irritability/angry outbursts; poor concentration; hypervigilance; and exaggerated startle response.  The examiner rendered diagnoses of major depressive disorder; PTSD; and sleep disorder.  He assigned a GAF score of 50.  

At the time of an October 2008 VA outpatient visit, the Veteran reported having depression, hypervigilance, insomnia, and nightmares along with increasing irritability.  He had changed jobs to sales as he thought increasing fatigue would cause him to be late leading to his being fired.  The Veteran reported being constantly worried about safety issues.  He indicated that he was only able to sleep 4-5 hours per night.  He denied any suicidal ideation.  His wife indicated that the Veteran had had a progressive worsening of symptoms.  

Mental status examination revealed he was oriented times four with a clear sensorium.  He was pleasant and cooperative but quite tense and initially guarded.  Speech was slow in volume but spontaneous, logical, relevant and goal directed.  There were no hallucinations and insight and judgment were fairly good.  He denied suicidal or homicidal ideations. 

In June 2009, the Veteran reported complaints mostly suggestive of a panic attack.  He complained of persistent anxiety and paranoia, in addition to panic anxiety, hypervigilance, and irritability.  Mental status examination revealed he was oriented times four with a clear sensorium.  Speech was normal for rate, rhythm and volume.  Thought process was logical and goal-directed while thought content was relevant.  Insight and judgment were fairly good.  He had some somatic preoccupation and denied having any suicidal or homicidal ideation.  It was the examiner's assessment that the Veteran had combat related PTSD, and moderate depression without suicidal or homicidal ideation.

At the time of a June 2009 visit, the Veteran did not report any major mood or anxiety problems and had no suicidal or homicidal ideations or plans.  There was also no mania or psychosis.  Mental status examination revealed he was not in distress and appeared well nourished.  There was no psychomotor agitation or retardation.  He was cooperative with the interview.  Speech was within normal limits and his mood was "ok".  Affect was congruent and appropriate.  Thought process was linear, logical, and goal-directed.  There were no suicidal or homicidal ideations and no delusions.  Cognition was intact and insight and judgment were good.  Axis I diagnoses of PTSD and history of major depressive disorder were rendered.  The examiner assigned a GAF score of 60-70. 

At a July 2009 visit, the Veteran was noted to have a history of irritability, poor work performance, problems tolerating others, poor sleep, and flashbacks.  He did not have mood problems, mania, or psychosis.  There had been no suicide attempts or assaults/violence.  Mental status examination revealed he was not in distress and appeared well nourished.  There was no psychomotor agitation or retardation.  He was cooperative with the interview.  Speech was within normal limits and his mood was "alright".  Affect was congruent and appropriate.  Thought process was linear, logical, and goal-directed.  There were no suicidal or homicidal ideations and no delusions or illusions.  Cognition was intact and insight and judgment were good.  Axis I diagnoses of PTSD and history of major depressive disorder were rendered.  The examiner assigned a GAF score of 60-70. 

At the time of an August 2009 visit, the Veteran's wife reported that he slept near the front door of the house for safety and with a pocket knife.  He was very "alert" to the environment.  He took time to secure the house and was very suspicious of unfamiliar vehicles and people around the house.  The Veteran's thought content was paranoid and his nightmares and flashback had become better.  Mental status examination revealed he was not in distress and appeared well nourished.  There was no psychomotor agitation or retardation.  He was cooperative with the interview.  Speech was within normal limits and his mood was "ok".  Affect was noncongruent and appropriate.  Thought process was linear, logical, and goal-directed.  There were no suicidal or homicidal ideations and no delusions or illusions.  Cognition was intact and insight and judgment were fair.  Axis I diagnoses of PTSD (moderate-severe) and history of major depressive disorder were rendered.  The examiner assigned a GAF score of 50.

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.  He described his relationship with his family as "pretty good."  The Veteran indicated that he had been married for eight years.  He stated that his marriage was doing better with mental health treatment.  He had 5 close friends.  The Veteran also reported having a close attachment to his two children.  He enjoyed singing, reading, and studying to be a minister.  He had not attempted suicide.  He had had two fights when using alcohol but had not drank in eleven years.  

Mental status examination revealed he was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable, spontaneous, clear, and coherent.  His attitude was friendly and attentive.  The Veteran described his mood as "pretty good".  His attention was intact and he was oriented to time, place, and person.  Thought process and content were unremarkable.  The Veteran had no delusions and as to judgment, he understood the outcome of his behavior.  His intelligence was average.  As to insight, he understood that he had a problem.  The Veteran reported sleeping four to five hours per night.  There were no hallucinations and no inappropriate behavior.  He could not understand proverbs.  There was no obsessive/ritualistic behavior.  He did not have panic attacks or suicidal or homicidal thoughts.  Episodes of impulse control were fair.  He was able to maintain personal hygiene.  Recent and remote memory were normal.  

The examiner indicated that the Veteran had difficulty falling/staying asleep; irritability or outbursts of anger; and hypervigilance.  The symptoms were noted to be chronic.  The intrusive memories, upsetting memories; and nightmares were noted to be mild in nature.  He also had mild impairment when talking about/avoiding traumatic experiences.  The Veteran was also noted to have mild sleep impairment, irritability/anger, concentration, hypervigilance, and startle response.  

The examiner indicated that the Veteran was self-employed and had been so for the past 5-10 years, with no time lost from work.  The examiner  diagnosed the Veteran as having anxiety disorder, NOS, and assigned a GAF score of 70.  The examiner stated that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning. 

At the time of a November 2009 outpatient visit, the Veteran indicated that he was doing better and was less hypervigilant.  He was taking more social risks with the family and he enjoyed his children more.  He tended to stay irritated when he ruminated about daily stuff.  Mental status examination revealed he was not in distress and that he was obese.  There was no psychomotor agitation or retardation.  He was cooperative with the interview.  Speech was within normal limits and his mood was "better".  Affect was congruent and appropriate.  Thought process was linear, logical, and goal-directed.  There were no suicidal or homicidal ideations and no delusions or illusions.  Cognition was intact and insight and judgment were good.  Axis I diagnoses of PTSD (moderate) and history of major depressive disorder were rendered.  The examiner assigned a GAF score of 60.

At the time of October 2010 and Janaury 2011 VA visits, the Veteran was noted to be oriented in all three spheres and to have an intact memory and average intellect.  

In November 2011, the Veteran was noted to be oriented in all three spheres and to have intact memory.  Intellect was average and affect was ok.  He denied any suicidal/homicidal ideation.  The Veteran reported having little interest in doing things and feeling down/depressed/hopeless for several days.  He also had had nightmares, tried to avoid situations that reminded him of past incidents, constantly felt on guard, watchful, easily startled, and felt numb/detached from activities or surroundings.  Similar mental status examination results were reported at the time of a March 2012, July 2012, and February 2013 visits.  

At the time of a March 2013 psychiatric consultation, the Veteran reported having nightmares one time per week and flashbacks.  He experienced difficulty with concentration and TV caused triggers at times.  He reported having anger discontrol at times and being easily frustrated and distracted.  He had difficulty remembering things.  He slept five to six hours per night.  He checked all the doors and windows and had anger and difficulty with confrontation.  He had quit many jobs due to anger.  He lived with his wife and children and was employed as a satellite TV salesman on a part-time basis.  He was in school.  He denied any suicide attempts and attended church twice a week.  

Mental status examination revealed he was agitated and foot tapping throughout the interview.  He had good eye contact;  He was oriented times four.  Memory was intact.  There were no thought process abnormalities.  He denied any suicidal or homicidal ideation or plan.  There were no thought content abnormalities.  The Veteran denied having any hallucinations.  He had flashbacks.  His mood was congruent and his affect was euthymic.  Insight was good and judgment was fair-good.  Axis I diagnoses of PTSD, major depression, anxiety disorder, and history of alcohol dependence in full remission were rendered.  The examiner assigned a GAF score of 50.  

At the time of a June 2013 VA outpatient visit, the Veteran reported having no major issues and feeling well.  He reported doing well on his medication and having nightmares one time per month.  He denied numbing symptoms.  He also denied hypervigilance but stated he was easily startled.  He rated his mood as 7/10 and his motivation was better.  Energy was good and his sleep averaged six hours.  He denied suicidal and homicidal thoughts.  

Mental status examination revealed he had good grooming and hygiene with no psychomotor agitation or retardation.  He was cooperative after initial reluctance and maintained good eye contact.  Speech was regular in rate, volume, and rhythm and the Veteran was oriented times four.  Attention, concentration, and memory were intact.  Mood was euthymic and affect was broad with thought process logical and goal directed and thought contact intact.  Judgment and insight were good.  The examiner diagnosed the Veteran as having PTSD in partial remission and assigned a GAF score of 75.  

At a November 2013 VA outpatient visit, the Veteran reported that he became depressed if he did not take his medication.  He stated that his anxiety was not bad.  His motivation was fair and he stated that he was averaging 5-6 hours of sleep per night.  He denied having nightmares.  Mental status examination revealed grooming and hygiene were fair.  There was no psychomotor agitation or retardation.  He was cooperative and maintained good eye contact.  His speech was regular in rate volume, and rhythm.  He was oriented times four.  Mood was euthymic and affect was broad.  Thought process was logical and goal directed.  Thought content was intact and judgment and insight were fair.  The examiner rendered a diagnosis of PTSD in remission.  

At the time of a Janaury 2014 VA outpatient visit, the Veteran reported that his depression would last a day or two and he would feel calm with the medication.  He stated that his anxiety was better and he slept 7-8 hours per night.  He denied any suicidal or homicidal thoughts.  

Mental status examination revealed grooming and hygiene were good.  There was no psychomotor agitation or retardation.  He was cooperative and maintained good eye contact.  His speech was regular in rate volume, and rhythm.  He was oriented times four.  Mood was euthymic and affect was broad.  Thought process was logical and goal directed.  Thought content was intact and judgment and insight were good.  The examiner rendered a diagnosis of PTSD.

In conjunction with the March 2014 Board remand, the Veteran was afforded an additional VA examination in April 2014.  At the time of the examination, the examiner rendered Axis I diagnoses of unspecified anxiety disorder and unspecified depressive disorder.  

The examiner noted that the Veteran was married, had two children, and attended church.  He also had friends.  The Veteran stated that he was a professional artist but had not been able to pursue this.  He was a student earning a degree in business management.  He worked part-time in sales.  The Veteran reported having good days and bad days.  He noted having anxiety symptoms and occasional depressive slumps.  The Veteran noted having anxiety and mentioned a past history of hypervigilance.  He reported anxiety in certain situations.  He was going to school but chose online courses after not liking the classroom.  

The examiner indicated that the Veteran had anxiety and depression.  The Veteran was vague and could not describe his symptoms in succinct fashion.  He would get circumstantial and used metaphors and was inconsistent in his explanations.  He was hyperverbal and anxious.  His thought process was disjointed.  There were no signs of overt psychosis and his mood was labile.  Mini-mental state testing revealed severe level of anxiety and severe level of depression.  The examiner indicated that the Veteran's psychiatric disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care, and conversation.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an initial 50 percent disability evaluation for an anxiety disorder have been met throughout the course of the appeal.  The Veteran has been shown to have intermittent periods of anger and fluctuations of mood, as well as anxiety and depression throughout the appeal period.  Disturbances of motivation and mood have also been found to be present during the time period in question.  Although the Veteran has a good relationship with his wife and children, he has reported having difficulties interacting with others.  The Veteran has also indicated that he prefers isolation and that he does not like to talk to others.  In addition, the overall GAF scores assigned, reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Therefore, resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent evaluation for an anxiety disorder have been more nearly approximated since the initial grant of service connection for anxiety resulting in a grant of disability rating of 50 percent throughout the appeal period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability evaluation in excess of 50 percent have not been met or nearly approximated at any time during the initial rating appeal period.  The Board finds that the Veteran's anxiety symptoms were not shown to be more than moderate in degree and only moderately impacted social and occupational functioning.  The Veteran's anxiety symptoms and the severity of his symptoms did not more nearly approximate the criteria for a 70 percent disability (occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood) at any time.  38 C.F.R. §§ 4.3, 4.7.

The Veteran has not been shown to have suicidal plans or intentions.  There were no findings or assertions of suicidal or homicidal plans or intentions at the time of either VA examination or in the numerous VA outpatient treatment records which have been associated with the claims folder.  While the Veteran was noted to check the perimeter and be aware of his surroundings, there were no obsessional rituals found which interfered with routine activities.  Speech has not been found to be intermittently illogical, obscure, or irrelevant at any time during this period, including at the time of both VA examinations.  While depression has been diagnosed throughout the appeal, it has not been found to be near-continuous.  Although the Veteran has reported being irritable and easily provoked with several instances of violence being noted years ago, he has not had a recent periods of violence.  He has been found to be alert and oriented to time, place, and person at all times and there have been no findings of neglect of personal appearance or hygiene.

As to relationships, while the Veteran has reported that he tends to isolate and prefers to be alone, he still remains married and has reported having good relationships with his children.  The record also includes numerous GAF scores in the 50's and 60's or above, are indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall anxiety picture is adequately contemplated by the 50 percent rating.  The Veteran does suffer from sleep problems, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than the current 50 percent evaluation.  Flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's depression and anxiety, which are both symptoms contemplated under the 30 percent disability rating.  A 50 percent disability rating also considers "disturbances of motivation and mood" which would include the Veteran's reported depression and anxiety symptoms.  Despite the Veteran's contention that his symptoms warrant an evaluation in excess of 50 percent, the Board finds that the weight of the evidence of record does not support this contention. 

For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for an anxiety disorder at any time.  As the preponderance of the evidence is against a higher rating for any period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's anxiety disorder.  The symptomatology and impairment caused by the Veteran's anxiety disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9413, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's anxiety disorder has manifested flashbacks, nightmares, difficulty sleeping, avoidance of large crowds, difficulty associating with others other than his immediately family, intermittent obsessional rituals, and irritability.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

In the absence of exceptional factors associated with this disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran does not have multiple service-connected disabilities.  As such, Johnson is not for application.  

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  The Veteran has not alleged that he has been unable to secure or follow substantially gainful employment due to his anxiety disorder; therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.  Moreover, the Veteran is both currently self-employed and is attending school.  


ORDER

A 50 percent evaluation for an anxiety disorder (claimed as PTSD), and no more, from November 10, 2008, is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


